Citation Nr: 1800423	
Decision Date: 01/04/18    Archive Date: 01/19/18

DOCKET NO.  17-52 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to an initial rating in excess of 10 percent prior to January 14, 2004, in excess of 30 percent beginning January 14, 2004, in excess of 70 percent beginning May 15, 2013, and in excess of 80 percent beginning March 14, 2016, for service connected seizure symptoms of arteriovenous malformations (AVM) of the brain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Mountford, Associate Counsel



INTRODUCTION

The Veteran had active military service from January 1967 to January 1970.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  This matter was previously before the Board in October 2017 and was remanded for further development. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  See 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017). 

In October 2017, the Board remanded this matter to obtain outstanding VA treatment records, schedule the Veteran for a VA examination, and to readjudicate the issue on appeal and issue a Supplemental Statement of the Case (SSOC) if the outcome was adverse to the Veteran. 

Following the Board's October 2017 remand, the Veteran underwent a VA examination in November 2017 and the Veteran's VA treatment records were obtained.  However, no SSOC has been issued demonstrating that the RO readjudicated the Veteran's claim.  

When pertinent evidence is submitted by an appellant or representative and is received by the Board pursuant to 38 C.F.R. § 19.37(b), "[t]he Board will then determine what action is required with respect to the additional evidence."  Here, the evidence was not submitted but rather was created by VA.  In these circumstances, a remand is warranted for initial AOJ review of the November 2017 VA examination report and, if the claim remains denied, issuance of a SSOC to the Veteran and his representative if necessary.  See Sprinkle v. Shinseki, 733 F.3d 1180, 1184 (Fed. Cir. 2013) (noting that a SSOC is issued when additional pertinent evidence is received by the AOJ after the issuance of a SOC or a prior SSOC "[t]o ensure that claimants receive the benefit of this two-tiered review within the agency.")

Additionally, as a matter of law, a remand by the Board confers upon the Veteran the right to compliance with the Board's remand order. Stegall v. West, 11 Vet. App. 268, 270-71 (1998). As such, in accordance with Stegall, remand for full compliance with the Board's prior remand is warranted. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. After a review of any additional evidence received, the RO should also undertake any other development it deems to be necessary.

2.  Then, readjudicate the claim on appeal with consideration of the new evidence received since the Board's October 2017 remand.  Specifically, the RO should consider the November 2017 VA examination and the Veteran's updated VA treatment records.  If the decision is adverse to the Veteran, issue a supplemental statement of the case, allow appropriate time for response, and return the case to the Board.

By this remand, the Board intimates no opinion as to any final outcome warranted.  
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

